                 Case 2:19-cr-00011-JAM Document 50 Filed 12/11/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00011-JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   GUILLERMO JOSE LEON RAMIREZ,                        DATE: December 15, 2020
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on December 15, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until February

22 23, 2021, and to exclude time between December 15, 2020, and February 23, 2021, under Local Code

23 T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes more than 100 pages of written discovery, as well as numerous audio and video files

27          and spreadsheets of calls and text messages. All of this discovery has been either produced

28          directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00011-JAM Document 50 Filed 12/11/20 Page 2 of 3


 1                b)      Counsel for defendant desires additional time to review this discovery, to consult

 2         with her client, and to otherwise prepare for trial.

 3                c)      Defendant entered a guilty plea under a written agreement in related case 2:19-cr-

 4         12-MCE on October 10, 2019, before the Honorable Judge Morrison C. England. He is

 5         scheduled to be sentenced in that case on January 21, 2021. Defendant is currently in state

 6         custody on state charges filed on a state felony marijuana charge for which he was arrested on

 7         November 11, 2020. A Pretrial Services Violation Petition was filed based on the state charge.

 8         See ECF No. 46.

 9                d)      Pursuant to the terms of the written plea agreement in case 2:19-cr-12-MCE, the

10         government will dismiss the Indictment in the above-captioned case (2:19-cr-11-JAM) at the

11         time of sentencing. The parties ask for this matter to be continued past the date scheduled for

12         sentencing in the related case.

13                e)      Counsel for defendant believes that failure to grant the above-requested

14         continuance would deny her the reasonable time necessary for effective preparation, taking into

15         account the exercise of due diligence.

16                f)      The government does not object to the continuance.

17                g)      Based on the above-stated findings, the ends of justice served by continuing the

18         case as requested outweigh the interest of the public and the defendant in a trial within the

19         original date prescribed by the Speedy Trial Act.

20                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21         et seq., within which trial must commence, the time period of December 15, 2020 to February

22         23, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

23         Code T4] because it results from a continuance granted by the Court at defendant’s request on

24         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

25         best interest of the public and the defendant in a speedy trial.

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00011-JAM Document 50 Filed 12/11/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: December 11, 2020                                 MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ DAVID W. SPENCER
 9                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
10

11
     Dated: December 11, 2020                                 /s/ Hannah R. Labaree
12                                                            Hannah R. Labaree
13                                                            Counsel for Defendant
                                                              GUILLERMO JOSE LEON
14                                                            RAMIREZ

15

16

17                                          FINDINGS AND ORDER

18          IT IS SO FOUND AND ORDERED this 11th day of December, 2020.

19
                                                       /s/ John A. Mendez
20                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
